Title: Members of the Purfleet Committee to Sir John Pringle, 17 December 1772
From: Members of the Purfleet Committee
To: Pringle, Sir John


The letter below was the laconic response of the majority of the Purfleet committee to Benjamin Wilson’s attack on their report. The rest of the story is soon told. When Wilson discovered that he could not undo the committee’s decision in favor of pointed lightning rods, he publicized his arguments against them in a pamphlet the following March. Its appearance put Franklin under considerable pressure to reply, and for a time he intended to do so. Then he changed his mind, and decided merely to include the paper that he had read to the committee in the forthcoming edition of Experiments and Observations. Even this, he may have decided, was more disputatious than he cared to be; in any case he eventually limited his rebuttal in the new edition to a brief footnote, which did not mention Wilson by name but cited his pamphlet as an example of misrepresentation.
Franklin’s failure to counterattack doubtless chagrined his supporters. William Henly took on himself to defend the committee’s findings, which were based in part on his own experiments, in a paper before the Royal Society at the end of 1773. Wilson’s reply was read to the Society but not accepted for publication, and then became a second pamphlet. Throughout the protracted debate Franklin held his peace, for he considered Wilson’s objections “too trifling to deserve further notice.” Years later, when the controversy boiled up again, he stayed out of it because, as he said, he had already expressed his opinion fully in the committee report of 1772. “I have never entered into any controversy in defence of my philosophical opinions,” he added; “I leave them to take their chance in the world. If they are right, truth and experience will support them; if wrong, they ought to be refuted and rejected. Disputes are apt to sour one’s temper, and disturb one’s quiet.”
 
Sir,
December 17, 1772.
Having heard and considered the objections to our Report, concerning the fixing pointed Conductors to the Magazines at Purfleet, contained in a letter from Mr. Wilson to Sir Charles Frederick, and read to the Royal Society, we do hereby acquaint you, that we find no reason to change our opinion, or vary from that Report. We have the honour to be, Sir, Your most obedient, humble servants,
H. Cavendish,W. Watson,B. Franklin,J. Robertson.
